EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT dated as of January 20, 2015, by and between Ladenburg
Thalmann Financial Services Inc., a Florida corporation (together with its
successors and assigns, the “Company”), and Mark Zeitchick (the “Executive”).

WITNESSETH

WHEREAS, the Executive has served as Executive Vice President of the Company
since September 2006; and

WHEREAS, the Company and the Executive desire to enter into this Employment
Agreement, effective as of January 1, 2015 (this “Agreement”), to provide for
the continued employment of the Executive by the Company for the period and upon
the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the Company and the Executive hereby agree as follows:

1. Employment and Term.

(a) Effective January 1, 2015 (the “Effective Date”), the Company agrees to
employ the Executive, and the Executive accepts employment by the Company, as
its Executive Vice President upon the terms and conditions set forth herein.

(b) Subject to Sections 1(c) and (d) and the provisions for termination
hereinafter provided in Section 6, the term of the Executive’s employment
hereunder shall be from the Effective Date through and including the day
immediately preceding the third anniversary of the Effective Date (the “Initial
Period”).

(c) On the first anniversary of the Effective Date and on each subsequent
anniversary of such date (each a “Renewal Date”), the term of this Agreement
shall automatically be extended by one additional calendar year (the “Extension
Period”) unless either party shall have provided notice to the other within the
ninety-day period prior to a Renewal Date that such party does not desire to
extend the term of this Agreement, in which case no further extension of the
term of this Agreement shall occur pursuant hereto but all previous extensions
of the term shall continue to be given full force and effect.

(d) For purposes of this Agreement, subject to the provisions for termination
hereinafter provided in Section 6, the term “Employment Period” means the
Initial Period, if the term of this Agreement has not been extended pursuant to
Section 1(c); otherwise, the period beginning on the Effective Date and ending
with the last day of the most recently arising Extension Period. Notwithstanding
the foregoing, the Employment Period shall terminate on the applicable date set
forth in Section 6 and shall not include any Severance Period (as hereinafter
defined).

2. Duties.

(a) Throughout the Employment Period, the Executive shall be the Executive Vice
President of the Company, reporting directly to the Chief Executive Officer and
the Board of Directors of the Company (the “Board”), and shall have all duties
and authorities as customarily exercised by an individual serving in such
positions in a company the nature and size of the Company. The Executive shall
at all times comply with all written Company policies applicable to him. During
the Employment Period, the Company shall also nominate the Executive for
re-election as a member of the Board. The Executive’s primary office location
shall be at the Company’s executive offices in the Miami, Florida metropolitan
area, but the Executive shall undertake such travel as is reasonably required
for his duties hereunder.

(b) Throughout the Employment Period, the Executive shall use his commercially
reasonable best efforts to perform his duties under this Agreement fully,
diligently and faithfully, and shall use his commercially reasonable best
efforts to promote the interests of the Company and its subsidiaries and
affiliates.

(c) Executive shall devote substantially all of his business time to the affairs
of the Company; provided, however, that anything herein to the contrary
notwithstanding, nothing shall preclude the Executive from (i) serving as an
officer and/or on the boards of directors of other business entities, trade
associations and/or charitable organizations, including, without limitation, the
entities where the Executive was serving as an officer and/or a director on the
date of this Agreement, (ii) engaging in charitable activities and community
affairs, (iii) managing his personal and/or family investments and affairs, and
(iv) engaging in any other activities approved by the Board.

3. Compensation.

As compensation for his services to be performed hereunder and for his
acceptance of the responsibilities described herein, the Company agrees to pay
the Executive, and the Executive agrees to accept, the following compensation
and other benefits:

(a) (i) Base Salary. During the Employment Period, the Company shall pay the
Executive a salary (the “Base Salary”) at the rate of $350,000 per annum,
payable in equal installments at such payment intervals as are the usual custom
of the Company, but not less often than monthly. The Board or the Compensation
Committee of the Board shall periodically review such Base Salary and may
increase (but not decrease) it from time to time, in its sole discretion. After
any increase, “Base Salary” as used in this Agreement shall mean the increased
amount.

(ii) Commissions. On a monthly basis, Executive will receive a payout on all of
Executive’s brokerage production in accordance with standard Company procedures
on terms no less favorable than those currently in effect as of the date of this
Agreement.

(b) Annual Incentive Compensation. During the Employment Period, commencing with
the calendar year ending December 31, 2014, the Executive shall be eligible to
receive an annual cash bonus (“Bonus Amount”). Bonus payments shall be
determined in the discretion of the Compensation Committee of the Board taking
into account both Company and individual performance and such other factors as
the Compensation Committee may deem relevant and shall be paid in accordance
with Company policy, but no later than the date the Company’s Annual Report on
Form 10-K is filed for the year that the bonus relates to.

(c) Long-Term Incentive Plans. During the Employment Period and as otherwise
provided in Section 6, the Executive shall be entitled to participate in the
long-term incentive plans of the Company, including, but not limited to, the
Company’s Amended and Restated 2009 Incentive Compensation Plan (together with
any amendments thereto, the “Incentive Plan”), on a basis consistent with the
Executive’s position as the Executive Vice President of the Company.

(d) Benefit Plans. During the Employment Period and as otherwise provided herein
in Section 6, the Executive shall be entitled to participate in any and all
employee welfare and health benefit plans (including, but not limited to, life
insurance, health and medical, dental and disability plans) and other employee
benefit plans, including but not limited to qualified pension plans and
established by the Company from time to time for the general and overall benefit
of the senior executives of the Company on a basis no less favorable than the
basis on which any other senior executive participates; provided that nothing
herein contained shall be construed as requiring the Company to establish or
continue any particular benefit plan in discharge of its obligations hereunder.
To the extent that the Executive and his family are not covered under the
Company’s medical or dental plans and are insured by medical or dental plans of
another entity in which the Executive performs services (“Third Party Welfare
Plans”), the Executive shall receive a taxable monthly payment from the Company
equal to the amount of premiums the Executive pays for his and his family
coverage under the Third Party Welfare Plans. During the Employment Period, the
Executive shall be promptly reimbursed, up to a maximum of $20,000 per year, for
all out-of-pocket expenses, including expenses for spouse and children, not
reimbursed under the Company’s health insurance plans.

(e) Deferred Compensation. Notwithstanding any other provision of this
Agreement, during the Employment Period, the Executive shall have the right to
request to defer the receipt of any portion of his Base Salary or Bonus Amount
by any arrangement that does not result in the imposition of any additional tax
under Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations, rulings and other guidance published thereunder by the Internal
Revenue Service (the “Code”), and the Company shall reasonably cooperate with
the Executive to grant such request, provided that the granting of such request
does not represent inequitable treatment as concerns other senior employees or
executives (in the Company’s sole judgment) and does not impose additional costs
on the Company other than insignificant administrative costs.

4. Vacation and Other Benefits.

During the Employment Period, the Executive shall be entitled to not less than
five (5) weeks of paid vacation during each year of his employment hereunder, as
well as to such other employment benefits extended or provided to executives of
comparable status, including, but not limited to, payment or reimbursement of
all reasonable expenses incurred by the Executive in the performance of his
responsibilities and the promotion of the Company’s businesses. In all events,
during the Employment Period, the Executive shall be entitled to first-class air
travel and lodging, reimbursement on an after-tax basis of his automobile
expenses, cellular phone and mobile device charges, club memberships and dues at
two clubs, and travel expenses of the Executive’s spouse when accompanying him
on business-related trips. The Executive shall submit to the Company periodic
statements of all expenses so incurred. Subject to such audits as the Company
may deem necessary, the Company shall reimburse the Executive the full amount of
any such expenses advanced by him promptly in the ordinary course.

5. Executive Covenants.

In consideration for the severance provisions in Section 6 hereof, except as set
forth in Section 6(h), and provided that the Company is not in default to the
Executive on any of its material obligations under this Agreement, the Executive
agrees as follows:

(a) Except with the consent of or as directed by the Board or otherwise in the
ordinary course of the business of the Company or its subsidiaries or
affiliates, the Executive shall keep confidential and not divulge to any other
person, during the Employment Period or thereafter, any business secrets and
other confidential information regarding the Company or its subsidiaries and its
affiliates, except for information which is or becomes publicly available or
known within the relevant trade or industry other than as a result of disclosure
by the Executive in violation of this Section 5(a). Anything herein to the
contrary notwithstanding, the provisions of this Section 5(a) shall not apply
(i) when disclosure is required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
apparent jurisdiction to order the Executive to disclose or make accessible any
information, (ii) when disclosure is necessary to resolve an issue raised in
good faith in any litigation, arbitration or mediation involving this Agreement
or any other agreement between the Executive and the Company or its subsidiaries
and affiliates, including, but not limited to, the enforcement of such
agreements or (iii) when disclosure is required in connection with the
Executive’s cooperation pursuant to Section 5(f).

(b) All papers, books and records of every kind and description relating to the
business and affairs of the Company, its subsidiaries or its affiliates, whether
or not prepared by the Executive are the exclusive property of the Company, and
the Executive shall surrender them to the Company, at any time upon request by
the Senior Vice President — Corporate and Regulatory Affairs of the Company,
during or after the Employment Period. Anything to the contrary notwithstanding,
the Executive shall be entitled to retain (i) papers and other materials of a
personal nature, including, but not limited to, photographs, correspondence,
personal diaries, calendars, contact lists, personal files and phone books,
(ii) information showing his compensation or relating to reimbursement of
expenses, (iii) information that he reasonably believes may be needed for tax
purposes and (iv) copies of plans, programs and agreements relating to his
employment, or if applicable, his termination of employment, with the Company or
any of its subsidiaries or affiliates.

(c) During the Employment Period and during any Severance Period in which the
Executive is eligible to receive severance pursuant to Section 6, the Executive
shall not, without the prior written consent of the Board:

(i) engage in a Competitive Business (as defined below), including but not
limited to, as an officer, employee, director, agent, consultant, contractor,
shareholder, member or partner, in the Geographical Areas (as defined below);
provided, however, that notwithstanding the foregoing, the Executive shall be
permitted to own less than five (5%) percent of the stock of any publicly-traded
firm or corporation and same shall not be deemed, in and of itself, a breach of
these covenants; and

(ii) hire, recruit, attempt to hire, solicit or assist others in recruiting or
hiring any person who is an executive, employee, client, customer, consultant or
registered representative (including any known prospective registered
representative) of the Company or subsidiary or affiliate of the Company (each,
a “Restricted Person”) or induce or attempt to induce any such Restricted Person
to terminate, cancel or withdraw his or her employment or business relationship
with, or the provision of his or her services to, the Company or subsidiary or
affiliate of the Company or to take employment with, or utilize the services of,
another party other than the Company or a subsidiary or affiliate of the
Company. The previous sentence shall not preclude general solicitations in
newspapers or similar mass media not targeted toward Restricted Persons.

Anything to the contrary notwithstanding, this Section 5(c) shall not prohibit
the Executive from (i) serving as an officer and/or on the board of directors of
any entity on which he was serving on the date of this Agreement or prior to his
termination date and (ii) providing services to a subsidiary, division or
affiliate of a Competitive Business if such subsidiary, division or affiliate is
not itself engaged in a Competitive Business and the Executive does not provide
services to or with respect to the Competitive Business.

(d) “Competitive Business” means (i) any securities brokerage business
(including the sale of variable annuity products), (ii) any investment advisory
business, (iii) any business providing asset management services or (iv) any
business marketing life insurance. “Geographical Areas” means the territorial
United States. The Executive agrees and acknowledges that the Company and its
subsidiaries and affiliates conduct business in all 50 U.S. states.

(e) The Executive hereby agrees to provide reasonable cooperation to the
Company, its subsidiaries and affiliates during the Employment Period and,
subject to his other personal and business commitments, any Severance Period in
any litigation between the Company, its subsidiaries or affiliates, and third
parties.

(f) The parties agree that the Company shall, in addition to other remedies
provided by law, have the right and remedy to seek to have the provisions of
this Section 5 specifically enforced by any court having equity jurisdiction, it
being acknowledged and agreed that any breach or threatened breach by the
Executive of the provisions of this Section 5 will cause irreparable injury to
the Company and that money damages will not provide an adequate remedy to the
Company. Nothing contained herein shall be construed as prohibiting the Company
from pursuing any other remedies available to it for such breach or threatened
breach, including the recovery of damages from the Executive.

(g) The Executive agrees and acknowledges that (i) the scope and period of
restrictions set forth herein and the geographic area to which the restrictions
apply are fair and reasonable and are reasonably required for the protection of
the Company and its subsidiaries and affiliates, (ii) these covenants accurately
describe the business to which restrictions are intended to apply and (iii) the
obligations and restrictions contained herein are an integral part of the
consideration motivating the Company to enter into this Agreement. It is the
intent of the parties that the covenants contained herein will be enforced to
the fullest extent permissible under applicable law. If any particular covenant
or portion of these covenants is adjudicated to be invalid or unenforceable,
these covenants will be deemed amended to revise that provision or portion
hereof to the minimum extent necessary to render it enforceable. Such amendment
will apply only with respect to the operation of these covenants in the
particular jurisdiction in which such adjudication was made.

6. Termination of Employment Period and Severance.

(a) Termination by the Company without Cause. Except as provided in Section 6(d)
or 6(h), if for any reason the Company wishes to terminate the Employment Period
and the Executive’s employment hereunder (including by not extending the term of
this Agreement pursuant to Section 1(c)), (i) the Company shall give notice (the
“Termination Notice”) to the Executive stating such intention, (ii) the
Employment Period shall terminate on the date set forth in the Termination
Notice (the “Termination Date”), and (iii) a severance period shall commence
upon such Termination Date for a period of 18 months (such period, the
“Severance Period”). During the Severance Period, the Executive shall
(1) continue to receive the Base Salary under Section 3(a)(i) and to be
reimbursed for any reasonable expenses incurred by the Executive in the
performance of any of his continuing obligations hereunder, (2) be entitled to
an annual cash bonus pursuant to Section 3(b) (which annual cash bonus shall be
the bonus paid the Executive for the performance period immediately prior to the
year in which the Termination Notice is given and paid on the last day of each
calendar year during the Severance Period) and (3) the Executive and his
eligible dependents shall continue to receive the welfare benefits under Section
3(d) (including any benefits under the Company’s long-term disability and life
insurance plans) of this Agreement as if the Employment Period continued
throughout the Severance Period; provided that if such plans or programs do not
permit the Executive and/or his eligible dependents continued participation, the
Company shall pay the Executive, quarterly, an amount which after-tax will keep
him in the same economic position as if he and/or his eligible dependents had
continued in such plans and/or programs. In addition, the Executive shall be
entitled to (x) accelerated vesting upon the Termination Date of all outstanding
equity awards, with all outstanding stock options or stock appreciation rights
granted to the Executive remaining exercisable for no less than two years or the
remainder of the original term, if shorter, (y) payment of any earned but unpaid
amounts, including bonuses for performance periods that ended prior to the
Termination Date and any unreimbursed business expenses, with such payment made
in accordance with Company practices in effect on the date of his termination of
employment and (z) any other rights, benefits or entitlements in accordance with
this Agreement or any applicable plan, policy, program, arrangement of, or other
agreement with, the Company or any of its subsidiaries or affiliates.

(b) Death. If the Executive dies during the Employment Period, the Employment
Period shall automatically terminate and the Severance Period described in
Section 6(a) hereof shall immediately commence. The Executive’s designated
beneficiary(ies) (or his estate in the absence of any surviving designated
beneficiary) shall be entitled to the rights, benefits and other entitlements as
set forth in Section 6(a) as if the Executive’s employment had been terminated
by the Company without Cause, including, without limitation, the payments and
benefit continuation during the Severance Period as set forth in Section 6(a),
provided that if any benefit plan or program does not permit the Executive’s
eligible dependents to continue to participate in such plan or program, the
Company shall pay the Executive’s eligible dependents, quarterly, an amount
which after-tax will keep them in the same economic position as if they had
continued in such plans and/or programs. If the Executive dies during any
Severance Period during which he is entitled to benefits pursuant to Section 6,
his designated beneficiary(ies) (or his estate in the absence of any surviving
designated beneficiary) shall continue to receive the compensation that the
Executive would have otherwise received during the remainder of the Severance
Period and his designated beneficiary(ies) shall be entitled to continue to
participate in the Company’s medical plans during the remainder of the Severance
Period provided that if any medical plan or program does not permit the
Executive’s eligible dependents to continue to participate in such plan or
program, the Company shall pay the Executive’s eligible dependents, quarterly,
an amount which after-tax will keep them in the same economic position as if
they had continued in such plans and/or programs.

(c) Disability. If the Executive is deemed to have a Disability (as hereinafter
defined) during the Employment Period, the Company shall be entitled to
terminate the Executive’s employment upon 30 days’ notice to the Executive. In
the event of such termination, the Executive shall be released from his duties
under Section 2, and the Employment Period shall end and the Severance Period
described in Section 6(a) hereof shall immediately commence upon the expiration
of such 30-day notice period. The Executive’s rights, benefits and other
entitlements during such Severance Period shall be as set forth in Section 6(a)
as if his employment had been terminated by the Company without Cause, and the
Executive shall be entitled to all such compensation and benefits during the
Severance Period without any offset or reduction except by such amounts, if any,
as are paid to the Executive in lieu of compensation for services under any
applicable disability or other similar insurance policies of the Company (or by
the Company under any self-insurance plan). For purposes of this Agreement,
“Disability” shall mean mental or physical impairment or incapacity rendering
the Executive substantially unable to perform his duties under this Agreement
for more than 180 days out of any 360-day period during the Employment Period. A
determination of Disability shall be made by the Board in its reasonable
discretion after obtaining the advice of a medical doctor mutually selected by
the Company and the Executive. If the parties cannot agree upon a medical
doctor, each party shall select a medical doctor and the two doctors shall
select a third who shall be the approved medical doctor for this purpose. For
avoidance of doubt it is understood that neither death nor Disability shall
result in termination for Cause and any termination in connection with death or
Disability shall be governed by Sections 6(b) and (c) respectively.

(d) Termination by the Company for Cause. The Company, by notice to the
Executive, shall have the right to terminate the Employment Period and the
Executive’s employment hereunder in the event of any of the following (any of
which shall constitute “Cause” for purposes of this Agreement):

(i) the Executive having been convicted of or entered a plea of nolo contendere
with respect to a criminal offense constituting a felony;

(ii) the Executive having committed in the performance of his duties under this
Agreement one or more acts or omissions constituting fraud, dishonesty, or
willful injury to the Company which results in a material adverse effect on the
business, financial condition or results of operations of the Company;

(iii) the Executive having committed one or more acts constituting gross neglect
or willful misconduct which results in a material adverse effect on the
business, financial condition or results of operations of the Company;

(iv) the Executive having willfully or knowingly exposed the Company to criminal
liability substantially caused by the Executive which results in a material
adverse effect on the business, financial condition or results of operations of
the Company; or

(v) the Executive having failed, after written warning from the Board specifying
in reasonable detail the breach(es) complained of, to substantially perform his
duties under this Agreement (excluding, however, any failure to meet any
performance targets or to raise capital or any failure as a result of an
approved absence or any mental or physical impairment that could reasonably be
expected to result in a Disability).

For purposes of the foregoing, no act or failure to act on the part of the
Executive shall be considered “willful” or “knowingly” unless it is done, or
omitted to be done, by the Executive with the reasonable belief that the
Executive’s action or omission was not in the best interests of the Company. Any
act or failure to act that is expressly authorized by the Board pursuant to a
resolution duly adopted by the Board, or pursuant to the written advice of
counsel for the Company, shall be conclusively presumed to be done, or omitted
to be done, by the Executive in the best interests of the Company.
Notwithstanding the foregoing, termination by the Company for Cause under
clauses (ii) through (v) shall not be effective until and unless each of the
following provisions shall have been complied with: (a) notice of intention to
terminate for Cause (a “Preliminary Cause Notice”), the giving of which shall
have been authorized by a vote of a majority of the members of the Board then in
office, which shall include a written statement of the particular acts or
circumstances which are the basis for the termination for Cause and shall set
forth a reasonable period (not less than thirty days) to cure (the “Cure
Period”), shall have been given to the Executive by the Board within ninety days
after the Company first learns of the act, failure or event constituting Cause;
(b) the Executive shall not have cured the acts or circumstances complained of
within the Cure Period; (c) the Board shall have called an in person meeting of
the Board, at which termination of the Executive is an agenda item, and shall
have provided the Executive with not less than twenty days’ notice thereof
(which meeting shall be held after the end of the Cure Period); (d) the
Executive shall have been afforded the opportunity, accompanied by counsel, to
provide written materials to the members of the Board in advance of such meeting
and, if he so desires, to personally address the members of the Board at such
meeting; and (e) the Board shall have provided within three business days after
such meeting, a written notice of termination for cause, stating that, based
upon the evidence it has received and reviewed, and specifying in reasonable
detail the acts and circumstances complained of, it has voted by a vote of at
least a majority of all of the members of the Board then in office to terminate
the Executive for Cause (such a notice, a “Cause Termination Notice”), which
such notice shall be effective on the day of receipt thereof by the Executive.

Any termination of employment under this Section 6(d) shall not be followed by a
Severance Period and shall be without damages or liability to the Company for
compensation and other benefits which otherwise would have accrued to the
Executive hereunder after the date of termination, but any unpaid compensation,
benefits and reimbursements accrued through the date of such termination,
including Base Salary and commissions, shall be paid to the Executive at the
times normally paid by the Company and the Executive shall be entitled to any
other rights, benefits or entitlements in accordance with this Agreement or any
applicable plan, policy, program, arrangement of, or other agreement with, the
Company or any of its subsidiaries or affiliates. Any unpaid bonus amount shall
be paid within 30 days following termination.

(e) Voluntary Termination by the Executive. Except as provided in Section 6(f),
in the event of the voluntary termination of employment by the Executive, the
terms of the last paragraph of Section 6(d) shall apply.

(f) Termination by the Executive for Good Reason. In the event the Executive
terminates his employment for Good Reason, the Executive’s rights, benefits and
other entitlements shall be as set forth in Section 6(a) as if Executive’s
employment had been terminated by the Company without Cause. For purposes of
this Agreement, Good Reason shall occur upon: (i) a material diminution of the
Executive’s duties and responsibilities provided in Section 2, including,
without limitation, the failure to elect or re-elect the Executive as Executive
Vice President of the Company and as a member of the Board or the removal of the
Executive from any such position, (ii) a reduction of the Executive’s Base
Salary or target bonus opportunity as a percentage of Base Salary, (iii) any
material breach of any material provision of this Agreement by the Company,
(iv) relocation of the primary Executive’s office location from the Miami,
Florida metropolitan area, (v) the change in the Executive’s reporting
relationship from direct reporting to the Chief Executive Officer and Board;
(vi) the failure of a successor to all or substantially all of the Company’s
business and/or assets to promptly assume and continue the Company’s obligations
under this Agreement, whether contractually or as a matter of law, within
15 days of such transaction; provided, however, Good Reason shall only occur if
the Executive gives the Company sixty days’ prior notice of his intent to
voluntarily terminate his employment for any (or all) of the reasons set forth
in Section 6(f)(i)-(vi), and the Company does not cure the event constituting
Good Reason within 30 days following such notice.

(g) Change in Control. For purposes of this Agreement, a “Change in Control”
shall occur if or upon the occurrence of:

(i) Any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Section 13(d)(3) and
14(d)(2) of the Exchange Act), other than Dr. Phillip Frost, any member of his
immediate family, and any “person” or “group” (as used in Section 13(d)(3) of
the Exchange Act) that is controlled by Dr. Frost or any member of his immediate
family, any beneficiary of the estate of Dr. Frost, or any trust, partnership,
corporate or other entity controlled by any of the foregoing, is or becomes,
after the Effective Date, a “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities representing 50% or
more of the combined voting power of the Company’s outstanding securities
eligible to vote for election of the Board of the Company; or

(ii) The individuals who, as of the date of this Agreement, are members of the
Board (the “Incumbent Board”), cease for any reason to constitute at least
two-thirds of the Incumbent Board; provided, however, that if either the
election of any new director or the nomination for election of any new director
was approved by a vote of more than two-thirds of the Incumbent Board, such new
director shall be considered as a member of the Incumbent Board; provided
further, however, that no individual shall be considered a member of the
Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened “Election Contest” (as described in Rule 14a-11
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board (a
“Proxy Contest”), including by reason of any agreement intended to avoid or
settle any Election Contest or Proxy Contest; or

(iii) consummation of a reorganization, merger or consolidation, sale,
disposition of all or substantially all of the assets or stock or any other
similar corporate event of the Company (a “Business Combination”), in each case,
unless following such Business Combination, (a) all or substantially all of the
individuals or entities who were the beneficial owners, respectively, of the
Company voting stock entitled to vote generally in the election of directors
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company’s stock or all or substantially all of its assets either directly or
through one or more subsidiaries) (the “Surviving Corporation”) and (b) the
individuals who were members of the Incumbent Board immediately prior to the
execution of the agreement providing for the Business Combination constitute at
least a majority of the members of the Board of Directors of the relevant
Surviving Corporation. Upon a Change in Control, the Executive’s outstanding
equity awards shall immediately vest in full, with all outstanding stock options
and stock appreciation rights granted to the Executive remaining exercisable for
the remainder of their terms.

(h) Termination Following a Change in Control. If within two years following a
Change in Control, the Executive’s employment is terminated by the Company for
any reason (other than for reason of death or Disability) or by the Executive
for Good Reason, the Company shall pay the Executive in cash in a lump sum to be
paid as soon as practicable following termination (but in no event later than
30 days following such termination), an amount equal to 1.5 times the sum of (a)
the annual Base Salary of the Executive, and (b) the greater of (x) the bonus
earned by him (including any amounts deferred) for the performance period that
ended immediately prior to the performance period in which the date of
termination occurs or (y) the bonus earned by him (including any amounts
deferred) for the performance period ended December 31, 2014. The Executive and
his eligible dependents shall also be entitled, at the Company’s expense, to
continue to participate in all welfare benefit plans in which they were
participating on the date of termination of the Executive’s employment until the
earlier of (x) the end of the Employment Period, or (z) the date he receives
equivalent coverage and benefits under the plans and programs of a subsequent
employer, and any such coverage and benefits actually received by the Executive
and his dependents shall be reported to the Company. In addition, the Executive
shall be entitled to (x) accelerated vesting upon the Termination Date of all
outstanding equity awards not already accelerated upon the happening of the
Change in Control, with all outstanding stock options or stock appreciation
rights remaining exercisable for no less than two years or the remainder of the
original term, if shorter, (y) payment of any earned but unpaid amounts,
including bonuses for performance periods that ended prior to the Termination
Date and any unreimbursed business expenses, with such payment made in
accordance with Company practices in effect on the date of his termination of
employment, and (z) any other rights, benefits or entitlements in accordance
with this Agreement or any applicable plan, policy, program, arrangement of, or
other agreement with, the Company or any of its subsidiaries or affiliates.
There shall be no Severance Period following a termination under this Section
6(h) or after a Change in Control following any termination pursuant
Section 6(i), and upon such a termination (or Change in Control if under
Section 6(i)) the Executive shall no longer be bound by the provisions of
Section 5 of this Agreement.

(i) Termination Prior to a Change in Control. In the event that Executive’s
employment is terminated by the Company without Cause or by the Executive for
Good Reason and a Change in Control occurs within twelve months following such
termination, then the Executive’s rights, benefits and other entitlements set
forth in Section 6(a) shall cease and in lieu of such rights, benefits and
entitlement the Executive shall be entitled to the rights benefits and
entitlement as provided for in Sections 6(g) and 6(h); provided, however, that
the lump sum payment provided for in the first sentence of Section 6(h) shall be
reduced by any severance paid pursuant to clauses 6(a)(1) and 6(a)(2).

(j) Timing of Payments and Section 409A of the Code. Notwithstanding anything to
the contrary in this Agreement or elsewhere, if the Executive is a “specified
employee” as determined pursuant to Section 409A (“Section 409A”) of the Code as
of the date of his “separation from service” (within the meaning of Final
Treasury Regulation 1.409A-1(h)) and if any payment or benefit provided for in
this Agreement or otherwise both (x) constitutes a “deferral of compensation”
within the meaning of Section 409A and (y) cannot be paid or provided in the
manner otherwise provided without subjecting the Executive to “additional tax”,
interest or penalties under Section 409A, then any such payment or benefit that
is payable during the first six months following his “separation from service”
shall be paid or provided to the Executive in a cash lump-sum, with interest at
LIBOR, on the first business day of the seventh calendar month following the
month in which his “separation from service” occurs. In addition, any payment or
benefit due upon a termination of his employment that represents a “deferral of
compensation” within the meaning of Section 409A shall only be paid or provided
to the Executive upon a “separation from service”. Notwithstanding anything to
the contrary in this Agreement or elsewhere, any payment or benefit under this
Agreement that is exempt from Section 409A pursuant to Final Treasury Regulation
1.409A-1(b)(9)(v)(A) or (C) shall be paid or provided to the Executive only to
the extent that the expenses are not incurred, or the benefits are not provided,
beyond the last day of his second taxable year following his taxable year in
which the “separation from service” occurs. Finally, for the purposes of this
Agreement, amounts payable under this Agreement shall be deemed not to be a
“deferral of compensation” subject to Section 409A to the extent provided in the
exceptions in Treasury Regulation Sections 1.409A-1(b)(4) (“short-term
deferrals”) and (b)(9) (“separation pay plans, “ including the exception under
subparagraph (iii)) and other applicable provisions of Treasury
Regulation Section 1.409A-1 through A-6. Each payment under this Agreement shall
be treated as a separate identified payment for purposes of Section 409A. With
respect to any reimbursement of expenses of, or any provision of in-kind
benefits to, the Executive, as specified under this Agreement, that constitute
“deferral of compensation” subject to Section 409A, such reimbursement of
expenses or provision of in-kind benefits shall be subject to the following
conditions: (a) the expenses eligible for reimbursement or the amount of in-kind
benefits provided in one taxable year shall not affect the expenses eligible for
reimbursement or the amount of in-kind benefits provided in any other taxable
year, except for any medical reimbursement arrangement providing for the
reimbursement of expenses referred to in Section 105(b) of the Code; (b) the
reimbursement of an eligible expense shall be made no later than the end of the
year after the year in which such expense was incurred; and (c) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

This Agreement and the amounts payable and other benefits provided hereunder are
intended to comply with, or otherwise be exempt from, Section 409A and it shall
be administered, interpreted and construed accordingly.

7. No Mitigation of Damages; No Offset.

In the event the employment of the Executive under this Agreement is terminated
for any reason, the Executive shall not be required to seek other employment so
as to minimize any obligation of the Company to compensate him for any damages
he may suffer by reason of such termination. In addition, the Company or any of
its subsidiaries or affiliates shall not have a right of offset against any
payments, benefits or entitlements due to the Executive under this Agreement
(except to the extent expressly set forth in Section 6(c) hereof) or otherwise
on account of any remuneration the Executive receives from subsequent employment
or on account of any claims the Company or any of its subsidiaries or affiliates
may have against the Executive.

8. Indemnification.

(a) The Company agrees that if the Executive is made a party to, is threatened
to be made a party to, receives any legal process in, or receives any discovery
request or request for information in connection with, any action, suit or
proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that he is or was a director, officer,
employee, consultant or agent of the Company or was serving at the request of,
or on behalf of, the Company as a director, officer, member, employee,
consultant or agent of another corporation, limited liability corporation,
partnership, joint venture, trust or other entity, including service with
respect to employee benefit plans, whether or not the basis of such Proceeding
is the Executive’s alleged action in an official capacity while serving as a
director, officer, member, employee, consultant or agent of the Company or other
entity, the Executive shall be indemnified and held harmless by the Company to
the fullest extent permitted or authorized by the Company’s articles of
incorporation and/or bylaws, or, if greater, by applicable law, against any and
all costs, expenses, liabilities and losses (including, without limitation,
attorneys’ fees reasonably incurred, judgments, fines, ERISA excise taxes or
penalties and amounts paid or to be paid in settlement and any reasonable costs
and fees incurred in enforcing his rights to indemnification or contribution)
incurred or suffered by the Executive in connection therewith, and such
indemnification shall continue as to the Executive even though he has ceased to
be a director, officer, member, employee, consultant or agent of the Company or
other entity. The Company shall advance to the Executive his legal fees and
other expenses to be paid by him in connection with a Proceeding within 20
business days after receipt by the Company of a written request for such
reimbursement and appropriate documentation associated with such expenses. Such
request shall include an undertaking by the Executive to repay such amounts if,
and to the extent, required to do so by applicable law if it shall ultimately be
determined by a final court adjudication from which there is no right of appeal
that the Executive is not entitled to be indemnified against such costs and
expenses; provided that, to the extent permitted by law, the amount of such
obligation to repay shall be limited to the after-tax amount of any such advance
except to the extent the Executive is able to offset such taxes incurred on the
advance by the tax benefit, if any, attributable to a deduction for repayment.

(b) The Company agrees to maintain for the Executive a directors’ and officers’
liability insurance policy not less favorable than any policy that the Company
or any subsidiary or affiliate thereof maintains for its directors and executive
officers in general for a period of at least 6 years following the termination
of the Executive’s employment.

(c) This Section 8 establishes contract rights which shall be binding upon, and
shall inure to the benefit of the heirs, executors, personal and legal
representatives, successors and assigns of the Executive. The obligations set
forth in this Section 8 shall survive any termination of this Agreement (whether
such termination is by the Company, the Executive, upon the expiration of this
Agreement, or otherwise). Nothing in this Section 8 shall be construed as
reducing or waiving any right to indemnification, advancement of expenses or
coverage under directors’ and officers’ liability insurance policies, the
Executive has or would otherwise have under the Company’s articles of
incorporation, by laws, other agreement (“Indemnification Agreement”) or under
applicable law.

(d) If any payment or benefit hereunder or otherwise (the “Payments”)
constitutes an “excess parachute payment” within the meaning of Section 280G of
the Code, the Payments shall be reduced so that no part of such Payments
constitutes an excess parachute payment; provided, however, that such reduction
shall occur if and only if the net after-tax payment to the Executive after the
reduction is greater than the net after-tax payment without such reduction. For
purposes of this paragraph (d) the Executive shall be deemed subject to the
highest rate with respect to any applicable taxes. In their determinations with
respect to this paragraph (d), the Company and the Executive may rely on the
calculations and analysis by a recognized national accounting firm that the
Executive shall have the right to appoint from the three choices amongst such
accounting firms provided by the Company. The Company shall name the three
national accounting firms for the Executive to select promptly and without
delay. Any fees and expenses charged by such accounting firm with respect to
calculations and analysis hereunder shall be the obligation of and paid by the
Company as they come due, promptly and without delay. All other reasonable
costs, fees and expenses with respect to the subject matter described in this
paragraph (d), including those incurred to retain legal counsel for the
Executive shall be borne by the Company.

9. No Conflicting Agreements.

As of the date of this Agreement, the Executive hereby represents and warrants
to the Company that his entering into this Agreement, and the obligations and
duties undertaken by him hereunder, will not conflict with, constitute a breach
of, or otherwise violate the terms of any other employment or other written
agreement to which he is a party. The Company represents and warrants that it is
a corporation duly organized and existing under the laws of the State of Florida
and that execution and delivery of this Agreement has been duly authorized by
all necessary corporate action, including approval by the Company’s Compensation
Committee.

10. Assignment.

(a) By the Executive. This Agreement and any obligations hereunder shall not be
assigned, pledged, alienated, sold, attached, encumbered or transferred in any
way by the Executive and any attempt to do so shall be void. Notwithstanding the
foregoing, the Executive may transfer his rights and entitlements to
compensation and benefits under this Agreement or otherwise pursuant to will,
operation of law or in accordance with any applicable plan, policy, program,
arrangement of, or other agreement with, the Company or any of its subsidiaries
or affiliates.

(b) By the Company. Provided the substance of the Executive’s duties set forth
in Section 2 shall not change, and provided that the Executive’s compensation as
set forth in Section 3 shall not be adversely affected, the Company may assign
or transfer its rights and obligations under this Agreement, provided that the
assignee or transferee is the successor to all or substantially all of the
assets of the Company and such assignee or transferee assumes the liabilities,
obligations and duties of the Company, as contained in this Agreement, either
contractually or as a matter of law.

(c) This Agreement shall be binding upon and inure to the benefit of the parties
and their respective successors, heirs (in the case of the Executive) and
assigns.

11. Arbitration.

(a) At the sole election of the Executive, any controversy or claim arising out
of or relating to this Agreement, or the breach thereof, shall be settled by
arbitration in the City of Miami, Florida before a panel of three arbitrators in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association then pertaining in Miami, Florida. In any such arbitration, one
arbitrator shall be selected by each of the parties, and the third arbitrator
shall be selected by the first two arbitrators. The arbitration award shall be
final and binding upon the parties and judgment thereon may be entered in any
court having jurisdiction thereof. The arbitrators shall be deemed to possess
the powers to issue mandatory orders and restraining orders in connection with
such arbitration; provided, however, that nothing in this Section 11 shall be
construed so as to deny the Company the right and power to seek injunctive
relief in a court of equity for any breach or threatened breach of the Executive
of any of his covenants contained in Section 5 hereof.

(b) All costs, fees and expenses of any arbitration or litigation in connection
with this Agreement, including, without limitation, attorneys’ fees of the
Executive and the Company, shall be borne by, and be the obligation of, the
Company; provided, however, that if the Executive chooses not to arbitrate
pursuant to Section (a) above the Company’s obligations under this Section 11(b)
shall not exceed $250,000. The obligations of the Company under this Section 11
shall survive the termination of this Agreement (whether such termination is by
the Company, the Executive, upon the expiration of this Agreement, or
otherwise).

12. Notices.

All notices, requests, demands and other communications hereunder must be in
writing and shall be deemed to have been duly given if delivered by hand or
overnight delivery service or mailed within the continental United States by
first class, certified mail, return receipt requested, to the applicable party
and addressed as follows:

1

(a) if to the Company:

      Ladenburg Thalmann Financial Services Inc.
4400 Biscayne Blvd., 12th Floor

Miami, Florida 33137
Attn:
 
Senior Vice President — Business and Legal Affairs

(b) if to the Executive:

Most recent home address as indicated in the Company’s records. Addresses may be
changed by notice in writing signed by the addressee in accordance with this
Section 12.

13. Miscellaneous.

(a) If any provision of this Agreement shall, for any reason, be adjudicated by
any court of competent jurisdiction to be invalid or unenforceable, such
judgment shall not effect, impair or invalidate the remainder of this Agreement
but shall be confined in its operation to the jurisdiction in which made and to
the provisions of this Agreement directly involved in the controversy in which
such judgment shall have been rendered.

(b) No course of dealing and no delay on the part of any party hereto in
exercising any right, power or remedy under or relating to this Agreement shall
operate as a waiver thereof or otherwise prejudice such party’s rights, power
and remedies. No single or partial exercise of any rights, powers or remedies
under or relating to this Agreement shall preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.

(c) This Agreement may be executed by the parties hereto in counterparts, each
of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument, and all signatures need not
appear on any one counterpart.

(d) All payments required to be made to the Executive by the Company hereunder
shall be subject to any applicable withholding under any applicable Federal,
state, or local tax laws. Any such withholding shall be based upon the most
recent form W-4 filed by the Executive with the Company, and the Executive may
from time to time revise such filing.

(e) This Agreement embodies the entire understanding, and supersedes all other
oral or written agreements or understandings, between the parties regarding the
subject matter hereof, but excluding, to the extent not expressly modified by
the provisions of this Agreement, any outstanding equity award agreements and
any Indemnification Agreement. No change, alteration or modification hereof may
be made except in writing signed by both parties hereto. Any waiver to be
effective must be in writing, specifically referencing the provision of this
Agreement being waived and signed by the party against whom enforcement is being
sought. Except as otherwise expressly provided herein, there are no other
restrictions or limitations on the Executive’s activities following termination
of employment. In the event of any inconsistency between this Agreement and any
plan, policy, program or arrangement of, or any other agreement with, the
Company or any of its subsidiaries or affiliates, the provision most favorable
to the Executive shall govern. The headings in this Agreement are for
convenience of reference only and shall not be considered part of this Agreement
or limit or otherwise affect the meaning hereof. This Agreement and the rights
and obligations of the parties hereunder shall be construed in accordance with
and governed by the laws of the state of Florida (disregarding any choice of law
rules which might look to the laws of any other jurisdiction).

(f) Except as otherwise expressly set forth in this Agreement, upon the
termination or expiration of the Employment Period, the respective rights and
obligations of the parties shall survive such termination or expiration to the
extent necessary to carry out the intentions of the parties as embodied under
this Agreement. This Agreement shall continue in effect until there are no
further rights or obligations of the parties outstanding hereunder and shall not
be terminated by either party without the express prior written consent of the
both parties.

(g) Nothing in this Agreement shall prevent or limit the Executive’s continuing
or future participation in, or entitlements under, any benefit, bonus, incentive
or other plan or program of the Company or any of its subsidiaries or affiliates
and for which the Executive may qualify, nor shall anything herein limit or
reduce such rights as the Executive may have under any other agreement with the
Company or its subsidiaries or affiliates, provided that in no event shall the
Executive be entitled to duplication of benefits or payments on a
benefit-by-benefit or payment-by-payment basis.

(h) The Company shall promptly pay directly the law firm representing the
Executive for the reasonable expenses and fees incurred by the Executive in
connection with the negotiation and execution of this Agreement.

[Signatures on the Following Page]

2

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first written above.

LADENBURG THALMANN FINANCIAL SERVICES INC.

          /s/ Mark Zeitchick   By: /s/ Brian Heller      
MARK ZEITCHICK
  Name:
Title:   Brian Heller
Senior Vice President –
Business and Legal Affairs
WITNESS
 
 

/s/ Richard M. Krasno, Ph.D.
 
 

 
 
 


Richard M. Krasno, Ph.D.

3